department of the treasury internal_revenue_service washington d c s tax_exempt_and_government_entities_division date jun uniform issue list legend p x y dear sir or madam contact person identification_number telephone number t ed b ez this is in reply to your rulings request dated date on p's proposed transfer of approximately one-half of its assets to r and s pursuant to sec_507 of the internal_revenue_code p x and y are exempt from federal_income_tax under sec_501 of the code are private_foundations under sec_509 of the code and are effectively controlled by the same will transfer all of its persons consisting of children of the founding substantial_contributor to assets and its charitable pledges and its liabilities to x and y p will give notice to the internal_revenue_service of termination of its private_foundation_status pursuant to sec_507 of the code p has no expenditure_responsibility grants outstanding under sec_4945 of the code after the transfer p p the following rulings are requested p p's transfer of all of its assets to x and y will not adversely affect the tax-exempt status of x or y under sec_501 of the code p's transfer of assets to x and y will not be treated as a transfer to newly created an adjustment or reorganization under section instead will qualify a sec_2 organizations but b of the code p's transfer of assets to x and y will not terminate p's status as a private_foundation under sec_507 of the code prior to the time that p files notice of its intent to terminate and as a consequence p's transfer of assets to x and y will not result in the imposition of tax under sec_507 of the code p will not be subject_to the termination_tax imposed by sec_507 of the code if p has no assets as of the date when its notice of intent to accomplish termination under sec_507 of the code is given p's transfer of assets to x and y will not be an act of self-dealing under sec_4941 of the code p's assignment to x and y of its obligations with respect to certain outstanding charitable pledges and the assumption of those obligations by x and y will not constitute an act of self- dealing under sec_4941 of the code p's transfer of assets to x and y will be a transfer to foundations effectively controlled by the meaning of section the same person or persons who effectively a i of the income_tax regulations contro within p the recordkeeping requirements of sec_4942 of the code will not apply to p during any period in which p has no assets p's transfer of assets to x and y will not constitute a taxable_expenditure under section of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code and by paying any termination_tax under sec_507 of the code sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this the aggregate tax benefits that have resulted from sec_507 tax is equal to the lower_of the private foundation's exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor foundation's assets computed as of the beginning of its tax_year sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer provides that where a sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer be treated as if sec_1_507-3 ii of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation a transfer of assets under section status under sec_507 of the code does not apply to b of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor private foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person with respect to the private_foundation sec_4942 of the code provides that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the direct active_conduct of exempt purposes to accomplish one or more purposes described in sec_4942 of the code and sec_53_4942_a_-3 of the regulations provide that a qualifying_distribution is any amount including that portion of reasonable and necessary administrative expenses paid sec_170 of the code other than any contribution to an organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the private_foundation except as provided in sec_4942 of the code or ii any private_foundation that is not an operating_foundation under sec_4942 of the code except as provided in sec_4942 of the code under sec_53 a i of the regulations such qualifying distributions include the reasonable administrative expenses that are incurred in the conduct of exempt purposes under sec_170 of the code i sec_4942 and sec_4942 g b of the code require that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 to show that the transferee private_foundation in fact subsequently made a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 of the code that transferee private foundation's qualifying distributions must be expended before the close of the transferee's first tax_year after the transferee's tax_year in which the transferee received the transfer sec_1_507-3 of the regulations provides that the recordkeeping requirements of sec_4942 of the code will not apply to a transferor private_foundation which has transferred all of its assets pursuant to sec_507 of the code during any period in which such transferor has no assets revrul_78_387 c b describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code provides that in order to exercise expenditure_responsibility under sec_4945 the grantor private_foundation must under sec_4945 see that its grant is spent solely for the grant's purpose under sec_4945 obtain complete reports from the grantee foundation on how the funds are spent and under sec_4945 make reports to the internal_revenue_service with respect to such grants o 2u0238059 sec_53_4945-6 allows assets to exempt_organizations under sec_501 of the code pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code provided that any applicable expenditure_responsibility under sec_4945 of the code is met private_foundation to transfer its a analysi sec_1 p's transfer of all of its assets to x and y will be for exempt purposes under sec_501 x or y from federal transfers will not adversely affect the exemptions of p of the code income_tax under sec_501 of the code p' sec_2 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization which includes any significant disposition of or more of the transferor's assets because p will be in such a reorganization by its transfers of all of its assets p's transfers of assets to x and y will be transfers under sec_507 of the code under sec_1_507-4 of the regulations p's transfers of assets pursuant to sec_507 of the code will not terminate p's private_foundation_status under sec_509 of the code and will not result in termination_tax under sec_507 of the code sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its private_foundation_status pursuant to sec_507 of the code this tax under sec_507 of the code is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exemption from federal_income_tax under sec_501 of the code or b the value of the net assets of the foundation after p transfers all of its assets to x and y the value of p's assets will be zero when p notifies the internal_revenue_service of its voluntary termination of private_foundation_status pursuant to sec_507 of the code and thus such termination of p's private_foundation_status under sec_509 of the code pursuant to a notice under sec_507 of the code will result in zero termination_tax under sec_507 of the code p's transfers of assets will be made for exempt purposes to s which are organizations exempt from federal_income_tax under sec_501 of the code under sec_53_4946-1 of the regulations because p is exempt from federal_income_tax under sec_501 of the code p is not a disqualified_person as to r or s under sec_4946 of the code for purposes of sec_4941 of the code because p's transfers of assets will not be transfers between a disqualified_person and a private_foundation p's transfers will not be acts of self- dealing under sec_4941 of the code r and to p's assignment to x and y of its obligations with respect to certain outstanding charitable pledges and the assumption of those obligations by x and y will not constitute any acts of self- dealing under sec_4941 of the code p's transfer of its assets to x and y will be a transfer to private_foundations effectively p within the meaning of section controlled by the same persons who effectively contro a i of the income_tax regulations under section any recordkeeping requirements of sec_4942 of the code will not apply to p during any period in which p has no assets a of p transfers regulations assets after the its all sec_53_4945-6 of the regulations indicates that a private_foundation can transfer assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxabie expenditures under sec_4945 of the code provided that any expenditure_responsibility under sec_4945 of the code is met p's transfer is a transfer of all of its assets that is not subject_to the expenditure_responsibility requirement under sec_4945 of the code will be made to exempt transferee y for exempt purposes under sec_501 of the code and thus will not be a taxable_expenditure or result in tax under sec_4945 of the code sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its assets to one or more transferee private_foundations pursuant to sec_507 of the code such transferor foundation does not incur any expenditure_responsibility requirement under sec_4945 of the code with respect to such transfer of ail of its assets pursuant to sec_507 of the code thus when p transfers all of its assets to x and y pursuant to sec_507 of the code p will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to y pursuant to sec_507 of the code accordingly we rule that p p's transfer of all of its assets to x and y will not adversely affect the tax-exempt status of x or y under sec_501 of the code p's transfer of assets to x and y will not be treated as a transfer to newly created organizations but instead will qualify as an adjustment or reorganization under sec_507 of the code p's transfer of assets to x and y will not terminate p's status as a private_foundation under sec_507 of the code prior to the time that p files notice of its intent to terminate and as a consequence p's transfer of assets to x and y will not result in the imposition of tax under sec_507 of the code p will not be subject_to the termination_tax imposed by sec_507 of the code if p has no assets as of the date when its notice of intent to accomplish termination under sec_507 of the code is given p's transfer of assets to x and y will not be an act of self-dealing under sec_4941 of the code p's assignment to x and y of its obligations with respect to certain outstanding charitable pledges and the assumption of those obligations by x and y will not constitute an act of self- dealing under sec_4941 of the code p's transfer of assets to x and y will be a transfer to foundations effectively controlled by the same persons who effectively control p within the meaning of sec_1_507-3 of the income_tax regulations the recordkeeping requirements of sec_4942 of the code will not apply to p during any period in which p has no assets p's transfer of assets to x and y will not constitute a taxable_expenditure under section of the code because this rulings letter could help to resolve any questions please keep it in your permanent records this rulings letter is directed only to the organizations that requested it sec_6110 of the code provides that this rulings fetter may not be used or cited as precedent sincerely a5f joseph chasin acting manager exempt_organizations technical group
